 Case 1:17-cv-00613-JTN-ESC ECF No. 86 filed 09/30/19 PageID.726 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 DEREK ANTOL, et al.,

          Plaintiffs,
                                                                       Case No. 1:17-cv-613
 v.
                                                                       HON. JANET T. NEFF
 ADAM DENT, et al.,

       Defendants.
 ____________________________/



                                               ORDER

         This matter is before the Court on the parties’ Joint Notice of Negotiation (ECF No. 85).

The Court having reviewed the above filing:

         IT IS HEREBY ORDERED that the parties shall continue negotiating resolution of this

matter, and shall, not later than October 7, 2019, file a Joint Notice indicating that the parties:

      1) have reached a resolution of this matter and dismissal papers are forthcoming, including a
         proposed deadline to file the dismissal papers;

      2) are continuing to negotiate a resolution and request more time to do so, including a detailed
         explanation of the efforts made thus far, what remains to be done to complete the process,
         and the additional time necessary; or

      3) were unable to reach a resolution of this case and the parties request Alternative Dispute
         Resolution (ADR), including the specific form of ADR and a proposed deadline for
         completion, or were unable to reach a resolution of this case and the parties request
         additional proceedings, including a proposed course of action.



Dated: September 30, 2019                                       /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge
